DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 Response to Amendments
The amendments filed with the written response received on July 20, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 6 have been amended. Accordingly, claims 1, 3, 6, and 10 are pending in this application with an action on the merits to follow regarding claims 1, 3, 6, and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3, 6, and 10 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites “wherein said inner surface is suffused with an antimicrobial chemical and said external surface comprises an antimicrobial material such as copper fibers, and at least one pull loop”. It is unclear if the at least one pull loop is located in/on the inner or external surface, or on the glove body, or if the copper fibers have at least one pull loop. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the glove body comprises at least one pull loop” which is located on the external surface of the glove body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loos US 20090075019 in view of Williams US 20160124508 further in view of McCrorey US 20080016601.
Regarding intendent Claim 1, Loos discloses a disinfectant glove (Fig. 1; Abstract) comprising: a glove body (Fig. 1, #2) defining an inner surface (Loos Annotated Fig. 2 and Abstract) and an external surface (Loos Annotated Fig. 2) wherein the glove body comprises at least an external layer (Loos Annotated Fig. 2; Fig. 2, #6), a middle layer (Loos Annotated Fig. 2; Fig. 2, #4) and an inner layer (Loos Annotated Fig. 2; Fig. 2, #3), wherein a cut and a puncture resistant material is embedded throughout said middle layer (the Examiner notes that all fabrics are to some degree cut and puncture resistant) and said inner layer (¶0100 notes, “To enable… slash-proof properties to be imparted to the internal lining 1, the layers (3, 6)…”), and wherein said middle layer is suffused with an antimicrobial chemical (¶0056 notes, “layer 3 made from a woven… fabric… with an anti-microbial effect” and ¶0017, states, “the metal may be in the form of a coating or a powder applied to the at least one layer (3) made from a woven… fabric”), further wherein said inner surface is suffused with an antimicrobial chemical (¶0056, 0017-0018) and said external surface comprises an antimicrobial material (¶0037; ¶0081 states, “whereas the pattern pieces of the layers 3, 6 made from a woven and/or non-woven fabric or leather with or without an anti-microbial effect can be stitched to one another in a standard, working-saving manner”).
Loos does not expressly disclose wherein said external surface comprises copper fibers, and at least one pull loop.
Williams teaches a glove with copper fibers that has an external surface (Fig. 1B, #102a) that comprises copper fibers (¶0017).
Both Loos and Williams teach analogous inventions in the art of gloves with copper. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of Williams such that the external surface of the glove would contain copper fibers so that the glove would be conductive and could be used to operate a touchscreen when worn by a user (Williams ¶0002).
Loos (as modified by Williams) does not teach wherein the glove body comprises at least one pull loop.
McCrorey teaches a glove body (Fig 1, #1) that includes a pull loop (Fig. 1, #60) on the external surface (Fig. 1).
Both Loos (as modified by Williams) and McCrorey teach analogous inventions in the art of protective gloves. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of McCrorey such that the rear wrist portion of the glove body would have a pull loops to facilitate the removal of the glove (McCrorey ¶0035) thereby preventing unwanted substances directly contacting the user’s skin.
Regarding Claim 3, the modified glove of Loos discloses the disinfectant glove as defined in claim 1, wherein any or a combination of: the external layer, the middle layer and inner layer are suffused with copper (¶0056).
Regarding Claim 6, the modified glove of Loos discloses the disinfectant glove of claim 1, wherein at least one pull loop (McCrorey Fig. 1, #60) affixed to a rear portion of said glove body (McCrorey Fig. 1 shows loop #60 attached to the rear portion #10 of glove body #1).
Regarding Claim 10, the modified glove of Loos discloses the disinfectant glove as defined in claim 1.
Loos (as modified by Williams and McCrorey) does not expressly disclose wherein said inner surface comprises copper fibers.
Williams teaches a glove with copper fibers that has an inner surface (Fig. 1B, #102a) that comprises copper fibers (¶0017).
Both Loos (as modified by McCrorey) and Williams teach analogous inventions in the art of gloves with copper. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Loos with the teachings of Williams such that the inner surface of the glove would contain copper fibers so that the glove would be anti-microbial as well as air-permeable so that the user’s hands do not get too overheated.

    PNG
    media_image1.png
    357
    687
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed July 20, 2022, with respect to the 35 USC 103 claims 1, 3, 6, and 10 have been considered but are not persuasive.
Regarding the 35 USC 103 of claims 1, 3, 6, and 10, Applicant argues:
“Loos does not claim any specific anti-microbial material in Layer 6, but rather the reference is primarily made up of layers 3 and 4 (internal layer).” (Remarks, Page 3, Bullet 6)
The Examiner partially agrees; however this partial agreement does not overcome the prior art of record. The Examiner agrees that layers 3 and 4 are “internal layers” since the entire glove is stated to be “an internal lining”. However, the glove being an “internal lining” does not prevent it from having an external surface, at least until another surface is put on top of it. The Examiner respectfully disagrees that Loos has not claimed any specific anti-microbial material in layer 6. Loos states in ¶0081, “whereas the pattern pieces of the layers 3, 6 made from a woven and/or non-woven fabric or leather with or without an anti-microbial effect”. ¶0037 states, “Furthermore, several layers made from a woven and/or non-woven fabric or leather with an anti-microbial effect may be provided, and an anti-microbial property can be imparted to both the internal face of the internal lining, i.e. the side facing the wearer, which on the one hand reduces odor because bacterial growth is prevented, and on the other hand the anti-microbial layer can also be applied to the external face of the internal lining, in which case pathogenic substances which come into contact with the internal lining will not be able to unleash their effects at all.”
“Loos fails to disclose a cut and puncture resistance material woven and embedded throughout said middle layer.” (Remarks, Page 4, Bullet 8)
The Examiner respectfully disagrees. The Examiner notes that all fabrics are to some degree cut and puncture resistant. Though not expressly stated, it is well understood that up until an instrument of appropriate force is applied, the layer would resist being cut or punctured, at least for a short period of time.
“Loos fails to disclose external surfaces all comprises copper fibers… Williams foes not teach use of copper fibers on either external or inner surfaces.” (Remarks, Page 5, Bullet 9)
The Examiner respectfully disagrees. Williams teaches in ¶0017, “The outer and inner layers 102a-b are electrically conductive fabric layers having a plurality of electrically conductive fibers 124a and 124b, respectively, interspersed throughout. The conductive fibers 124a-b can include any of a variety of conductive or semi-conductive materials, such as silver-coated nylon fibers, copper-coated fibers, stainless steel filaments, or conductive carbon fibers. As discussed in greater detail below, the user's hand can be electrically coupled to the conductive inner layer 102b when the user's hand engages the inner layer, thereby engaging the conductive fibers 124b, such as when the user's fingertip regions engage the fingertip portions of the inner layer.” See Williams Figure 1B. 
Applicant submits that the dependent claims are patentable based on their dependencies from claim(s) 1; however, as discussed in the rejection below and in the arguments above, claim(s) 1 is/are not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732